Citation Nr: 0304961	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a blocked ureter.

3.  Entitlement to service connection for painful joints.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1995 rating decision 
of the Department of Veterans (VA), Regional Office in New 
Orleans, Louisiana which, in pertinent part, granted service 
connection and assigned noncompensable disability evaluations 
for cervical dysplasia and bilateral pes planus with heel 
spurs.  Service connection for an eye disability, a blocked 
ureter, painful joints and a low back disability was denied.  
The veteran, who had active service from June 1984 to June 
1994, appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 

The veteran presented testimony as to these issues at a 
personal hearing held by a Member of the Board at the RO in 
December 1997.  By decision issued in December 1999, the 
Board granted entitlement to a 10 percent disability 
evaluation for cervical dysplasia.  However, entitlement to a 
compensable disability evaluation for bilateral pes planus 
was denied.  The veteran's claims for service connection were 
remanded to the RO for issuance of a Supplemental Statement 
of the Case insofar as additional evidence pertaining to 
these issues had been received.  The RO thereafter confirmed 
and continued the denial of the veteran's service connection 
claims in a February 2000 supplemental statement of the case.

In August 2000, the veteran informed VA that she had 
relocated from Louisiana to Michigan; her claims folder was 
later transferred to the Detroit, Michigan VA Regional Office 
(RO) in July 2001.  Also, in August 2000, the Board remanded 
the case to the Regional Office to afford the veteran another 
hearing before the Board.  The Board Member who conducted the 
previous Board hearing retired and the veteran elected to 
exercise her right to appear for another BVA hearing.  The 
hearing was scheduled in October 2002 at the Detroit VARO, 
but the veteran did not appear for the scheduled hearing.  
The case was then returned to the Board.


REMAND

While the veteran failed to report for the hearing scheduled 
for her in October 2002, correspondence from the veteran 
dated in November 2002, received at the Board in December 
2002, advised the Board of a change of address and requested 
rescheduling of the BVA hearing.  This request was granted in 
February 2002.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

